Citation Nr: 1028685	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In October 2009, the Board remanded the claims on appeal to 
afford the Veteran VA examinations.  Unfortunately, further 
development needs to be undertaken before a decision can be 
reached on these matters.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected PTSD was caused 
by his hypertension which in turn led to his CVA.  Additionally, 
in his December 2006 Form 9, the Veteran also raised the issue 
that his CVA may have been caused by his service-connected 
diabetes mellitus type II.  In October 2009, the Board remanded 
these matters to afford the Veteran VA examinations to address 
his contentions.  Unfortunately, it appears that the January 2010 
VA examination is inadequate upon which to base a determination.

A review of the evidence of record reflects that the Veteran had 
a blood pressure reading of 136/84 on his April 1967 entrance 
examination and a blood pressure reading of 120/76 on his April 
1969 separation examination.  There was no diagnosis of 
hypertension in the Veteran's service treatment records.  

Thereafter, the Veteran's Social Security Administration (SSA) 
records received in February 2005 contained private treatment 
records dated from 1969 to 2005.  Of particular note was an April 
1969 private treatment record from H.M.C. which reflected a blood 
pressure reading of 140/90.  A December 1975 record noted 
hypertension, no meds.  A June 1989 record reflected a diagnosis 
of essential hypertension.  Additionally, private treatment 
records from the H.M.C. received in December 2004 showed that the 
Veteran had a CVA in 1998.

In January 2010, the Veteran underwent a VA examination.  When 
discussing the Veteran's hypertension, the Veteran examiner 
indicated that the Veteran had hypertension since the 1970s and 
previous records indicate that he has had it since 1989.  
However, the examiner did not reference the in-service blood 
pressure readings or the 1969 blood pressure reading of 140/90 or 
the December 1975 notation of hypertension.  

The examiner opined that hypertension was not caused by or a 
result of service-connected PTSD.  The rationale was that there 
is no creditable medical evidence that supports that PTSD in and 
of itself causes hypertension.  The Veteran had the risk factors 
of gender, family history, obesity, smoker, ETOH use, and 
advancing age for the development of hypertension.  The examiner 
also opined that the CVA is not caused by or the result of 
diabetes mellitus.  The rationale for the opinion was that the 
Veteran had a CVA seven years prior to the onset of diabetes 
mellitus.  There is no link that can be established between the 
Veteran's CVA and his diabetes mellitus based on the onset of 
each disease.  

The Board finds that this examination is inadequate upon which to 
base a determination.  In this regard, although the examiner 
commented regarding whether the hypertension was caused by the 
Veteran's service-connected PTSD, she did not opine regarding 
whether the PTSD aggravated the hypertension.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner did not 
address the aggravation component of the examination request, a 
remand is necessary.

Further, the Board observes that although the Veteran was 
provided with a notice letter that identified the information and 
evidence necessary to substantiate a claim for hypertension on a 
secondary basis, he was not provided with a notice letter that 
identifies the information and evidence necessary to substantiate 
his claim for a CVA as secondary to service-connected diabetes 
mellitus.  Accordingly, he should be provided with such on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a notice letter that includes the 
information and evidence necessary to 
substantiate his claim for a CVA to include 
as secondary to service-connected diabetes 
mellitus type II.  Additionally, the Veteran 
should be informed that in order for his 
claim for CVA to be addressed as secondary to 
hypertension, he must be first service 
connected for this disorder.  

2.  After the above development has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claim for 
hypertension to include as secondary to 
service-connected PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

(a)  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private treatment 
reports, VA treatment reports, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current hypertension 
is causally or etiologically related to, or 
began during, his military service (July 1967 
to April 1969) as opposed to its being more 
likely due to some other factor or factors.  
The examiner should observe the April 1967 
blood pressure reading of 136/84, the April 
1969 reading of 120/76 and the post-service 
April 1969 reading of 140/90 and the December 
1975 notation of hypertension, no meds.  

(b)  Additionally, based on a review of the 
claims folder and the examination findings, 
including the service treatment records, 
private treatment reports, and VA treatment 
records, the examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected PTSD and his hypertension.  
To the extent possible, (likely, unlikely, at 
least as likely as not) the examiner should 
opine whether hypertension was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected PTSD.

(c)  If, and only if, the examiner determines 
that the Veteran's hypertension was likely or 
at least as likely as not related to service 
or caused or aggravated by his service-
connected PTSD, the examiner should render an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that the 
Veteran's CVA in 1998 was either (a) 
proximately caused by or (b) proximately 
aggravated by his hypertension.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the claims should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


